Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 1 is objected to because of the following informalities:  in the last paragraph, the limitation should recite “the second retainer being aligned with the first gap sectors in the seat shell when in a second rotational position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is indefinite as it now recites “partially fixedly extending”.  “Fixedly” was inserted into the claim such that it now appears that “partially” modifies “fixedly”, making unclear what is meant by “partially fixedly”.   For purposes of examination, it has been treated as both “fixedly” attached and “partially extending around”, however clarification by applicant is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong (GB 2207043) in view of Henry (US 7575276) and Anderson (US 2018/0264977).
Claim 1- Strong discloses a child safety seat for a vehicle comprising: 
a base structure having a lower base portion (2) and a belt anchor (4), the base being securable to a seat in a vehicle (pg. 5: 27-28); a seat shell (3) having an interior portion configured to receive a child occupant and an exterior portion; and a connector (fig. 3-4) having a generally circular configuration symmetric about a rotational axis (pg. 5: 33-38), the connector having a first interface portion (8) disposed on the base structure and a second interface portion (9) disposed on the seat shell exterior portion; 
the first interface portion (8) including a first lateral bearing portion defining an upstanding circular perimeter wall (pg. 4) upwardly extending from a floor surface in the base structure (pg. 4: 32-33) and a first retainer (11) fixedly extending inwardly from the perimeter wall (since the runner 12 is a part of the perimeter wall, the annular groove extends inwardly therefrom) and spaced apart from the floor surface defining a base channel; 
the second interface portion (9) comprising a second retainer (10) fixedly extending outwardly and configured to slidingly engage the base channel and control rotation of the seat shell (pg. 6: 1-5), the second retainer having radially symmetric first portion and second portions (“circumferentially spaced bearing members 10”) defining gap sectors therebetween; 
engagement of the second retainer with the first retainer preventing detachment of the seat shell from the base structure when in a first rotational position (pg. 6: 3-7).  

The difference between Strong and the instant claim is Strong does not teach the base structure having an upwardly extending backrest portion. The reference to Anderson discloses a similar child safety seat for a vehicle, comprising: a base structure (102) having a lower base portion (110), an upwardly extending backrest portion (112), and a belt anchor (¶ [0016]), the base being securable to a seat in a vehicle; a seat shell (108) having an interior portion (fig. 1) configured to receive a child occupant and an exterior portion; and a connector (145, 104) having a generally circular configuration symmetric about a rotational axis, the connector having a first interface portion (104) disposed on the base structure (fig. 2) and a second interface portion (106) disposed on the seat shell exterior portion (fig. 1). Anderson teaches that providing an upwardly extending backrest portion (112) improves the safety of the seat during use (¶ [0035]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Strong with a backrest portion, as taught by Anderson, in order to provide another safety feature with the seat.

Another difference between Strong and the claimed invention is Strong does not teach the first retainer having multiple portions defining gap sectors therebetween, enabling detachment of the seat shell from the base structure in a second rotational position when the second retainer is aligned with the first gap sectors in the seat shell. Strong teaches that the first retainer is configured as an annular groove (11) formed within a runner (12) which is also annular.  
Henry discloses a child safety seat for a vehicle comprising: a connector (21, 33) having a generally circular configuration symmetric about a rotational axis (fig. 7-8), the connector having a first interface portion (21) disposed on a base structure (20) and a second interface portion (33) disposed on a seat shell exterior portion (27); a first retainer fixedly extending inwardly from a perimeter wall (col. 4: 60-67, col. 5: 20-23) and having a first portion and a second portion (not designated, fig. 7) disposed symmetrically around the perimeter wall defining first gap sectors (29) therebetween; a second retainer fixedly extending outwardly and having radially symmetric first portion and second portions (31) defining second gap sectors therebetween (not designated); the second retainer being aligned with the first gap sectors in the seat shell when in a first rotational position enabling detachment of the seat shell from the base structure (col. 5: 42-45).  Henry teaches that providing first gap sectors in the first retainer facilitates removable of the seat from the base as an improvement to rotatable seat (col. 4: 43-47). Henry also teaches providing a central pivot (34), similar to that of Strong but configured to allow rotation of the seat shell as well as detachment from the base. 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the first retainer of Strong with gap sectors, as taught by Henry, in order to facilitate detachment of the seat from the base in a particular rotational position for additional use in multiple environments. Accordingly, the seat of Strong as modified by Henry would comprise a connector having an annular first retainer with gap sectors, formed by multiple circumferentially disposed retainer portions, that facilitate detachment of the seat from the base when aligned with the portions of the second retainer in one rotational position, and prevent detachment of the seat when aligned with the gap sectors of the second retainer in another rotational position.
 
Claim 2- Strong teaches that the seat shell (3), of the modified safety seat of claim 1, would be movable to any of a plurality of rotational positions around the circumference of the connector (pg. 4: 34-38, pg. 5: 1-2), such that one of the rotational positions can orient the seat shell for either forward or rearward facing child occupant use and another of the rotational positions can orient the seat shell transverse to the first rotational position (Abstract).
Claim 10- Strong teaches that the base structure, of the modified safety seat of claim 1, would further comprise a support track (see the second annular groove 11a of second wall runner 12a) disposed adjacent to the first connector interface (8) and the seat shell would further comprise a plurality of support bearings (see the second plurality of bearing members 10a), wherein contact of the support bearings with the support track vertically supporting the seat shell when the seat shell is operably attached to the base structure; and wherein the modified connector would also include gap sectors with the second annular groove (“support track”) and the second bearing members (“support bearings”), according to Henry’s teaching, in order to also facilitate removal of the seat shell from the base when in the respective rotational position.
Claim 11- Anderson teaches that the belt anchor, of the modified safety seat of claim 1, would comprise a guide (118) positioning a vehicle occupant restraint belt (122) across a cavity formed in the backrest support (fig. 2) and a back panel (121) moveable between a restraining position and a releasing position (¶ [0016]), the back panel convoluting the restraint belt into the cavity whenPage 4 of 12Application No.17/169,128392,896Amendment dated June 15, 2022Reply to Office Action March 16, 2022Attorney Docket AR200/P0736 moved to the restraining position to increase tension in the restraint belt securing the base assembly to the vehicle (fig. 2 teaches that the back panel clamp 121 holds the seatbelt 122 in tension inwardly from the guide 118 such that the seatbelt assumes a substantially sinuous configuration across the cavity).  
Claim 12- Anderson teaches that the backrest portion, of the modified safety seat of claim 1, would include a receiving opening (187) and the seat shell would include a tongue (188) externally disposed proximate to an upper distal end of the seat shell (fig. 2, 4), wherein the receiving opening is configured to engage the tongue when the seat shell is positioned in a forward-facing orientation (¶ [0043]), the engagement structurally securing the distal end of the seat shell to the backrest portion (¶ [0036]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong, Henry and Anderson as applied to claim 1 above, and further in view of Williams (US 10189381).
The references to Strong, Henry and Anderson teach the safety seat of claim 1, wherein the base structure of Strong is configured to be in adjacent contact with the vehicle seat.  The difference between Strong and the instant claim is the prior art does not teach the base structure further comprising an inclination adjusting wedge disposed on the base portion.
Williams teaches a safety seat comprising: a base structure (12) having a lower base portion (16); and an inclination adjusting wedge (66) disposed on the base portion, the wedge adjuster having a bottom surface (fig. 15) configured to be in adjacent contact with the vehicle seat and being moveable between generally opposing minimum and maximum inclinations (col. 7: 21-23) to vary an angle between the bottom surface and the upstanding rotational axis (col. 7: 27-30) and adapt to changes in vehicle seat configuration while maintaining a desired orientation of the rotational axis, the wedge adjuster further comprising a locking mechanism (68) with an actuator (70) to restrain the wedge adjuster in a selected fixed inclination.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Strong with an inclination adjusting wedge, as taught by Williams, in order to provide adaptable orientation and configuration of the safety seat relative to a vehicle seat.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong (GB 2207043) in view of Henry (US 7575276).
Claim 14- Strong discloses a child safety seat comprising: 
a base structure (2) securable to a seat in a vehicle; a seat shell (3); and 
a connector assembly (fig. 3-4) having a first connector interface (8) disposed on the base structure and a second connector interface (9) disposed on the seat shell, the connector enabling rotation of the seat shell relative to the base structure about an upstanding rotational axis (Abstract, pg. 5: 20-24) and selectively restraining the seat shell in one of a first rotational orientation or a second rotational orientation (pg. 3: 20-35); 
the first connector interface defining a channel (11) extending around a circular perimeter, the second connector interface having a fixed retainer (10) structure partially extending around a circular perimeter and having a second gap sector (pg. 6: 1-4), the second connector interface configured to engage the channel and constrain connector movement to rotation about thePage 5 of 12Application No.17/169,128392,896 Amendment dated June 15, 2022Reply to Office Action March 16, 2022Attorney Docket AR200/P0736rotational axis (pg. 6: 6-7). 

The difference between Strong and the instant claim is Strong does not teach the channel partially extending around a circular perimeter and having a first gap sector, the first gap sector enabling passage of the retainer structure therethrough when the retainer structure is rotationally aligned with the first gap sector thereby permitting seat shell movement in the direction of the rotational axis.
Henry discloses a child safety seat for a vehicle comprising: a connector assembly (21, 33) having a first connector interface (21) disposed on a base structure (20) and a second connector interface (33) disposed on a seat shell (27), the connector enabling rotation of the seat shell relative to the base structure about an upstanding rotational axis (fig. 7-8), the first connector interface defining a channel (22) partially extending around a circular perimeter (col. 4: 60-67, col. 5: 20-23) and having a first gap sector, the second connector interface having a fixed retainer (31) structure partially extending around a circular perimeter and having a second gap sector (pg. 6: 1-4), the first gap sector enabling passage of the retainer structure therethrough when the retainer structure is rotationally aligned with the first gap sector thereby permitting seat shell movement in the direction of the rotational axis (col. 5: 42-45). Henry teaches that configuring the first connector interface to partially extend around the circular perimeter via first gap sectors, wherein the gap sectors can be aligned with the second retainer structure, facilitates removal of the seat from the base as an improvement to a rotatable seat (col. 4: 43-47). Henry also teaches providing a central pivot (34), similar to that of Strong but configured to allow rotation of the seat shell as well as detachment from the base. 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the first retainer of Strong with gap sectors, as taught by Henry, in order to facilitate detachment of the seat from the base in a particular rotational position for additional use in multiple environments. Accordingly, the seat of Strong as modified by Henry, would comprise a connector assembly having a partially extending channel with first gap sectors, and a partially extending retainer structure having second gap sectors, which enable passage of the retainer structure through first gap sectors when the retainer structure is rotationally aligned with the first gap sector thereby permitting seat shell movement in the direction of the rotational axis.

Claim 15- Strong teaches that the seat shell (3), of the modified safety seat of claim 14, would be movable to any of a plurality of rotational positions around the circumference of the connector assembly (pg. 4: 34-38, pg. 5: 1-2), such that one of the rotational positions can orient the seat shell for either forward or rearward facing child occupant use and another of the rotational positions can orient the seat shell transverse to the first rotational position (Abstract).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong and Henry as applied to claim 14 above, and further in view of Anderson (US 2018/0264977).
Claim 19- Strong and Henry teach the safety seat of claim 14, wherein the base structure taught by Strong comprises a lower base portion.  The difference between their seat and the instant claim is Strong and Henry do not teach the base structure having an upwardly extending backrest portion for positioning adjacent a backrest of the vehicle seat. 
The reference to Anderson discloses a similar child safety seat for a vehicle, comprising: a base structure (102) having a lower base portion (110) and an upwardly extending backrest portion (112), a belt anchor (¶ [0016]), the base being securable to a seat in a vehicle.  The backrest portion (112) has a guide (118) for positioning a vehicle occupant restraint belt (122) across a cavity formed in the backrest portion (fig. 2) and a back panel (121) moveable between a restraining position and a releasing position (¶ [0016]), the back panel convoluting the restraint belt into the cavity whenPage 4 of 12Application No.17/169,128392,896Amendment dated June 15, 2022Reply to Office Action March 16, 2022Attorney Docket AR200/P0736 moved to the restraining position to increase tension in the restraint belt securing the base assembly to the vehicle (fig. 2 teaches that the back panel clamp 121 holds the seatbelt 122 in tension inwardly from the guide 118 such that the seatbelt assumes a substantially sinuous configuration across the cavity), and the seat shell (108) having a tongue extension (188) engageable with a receiver (187) in the backrest portion when the seat shell is in a forward-facing orientation (¶ [0043]) thereby reinforcing the attachment of the seat to the vehicle (¶ [0036]). Anderson teaches that providing an upwardly extending backrest portion (112) improves the safety of the seat during use (¶ [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base structure of Strong with an upwardly extending backrest portion, as taught by Anderson, in order to provide another safety feature with the seat.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong and Henry as applied to claim 14 above, and further in view of Williams (US 10189381).
Strong and Henry teach the safety seat of claim 1, wherein the base structure of Strong is configured to be in adjacent contact with the vehicle seat.  The difference between Strong and the instant claim is the prior art does not teach the base structure further comprising an inclination adjusting wedge disposed on the base structure.
Williams teaches a safety seat comprising: a base structure (12); and an inclination adjusting wedge (66) disposed on the base structure, the wedge adjuster having a bottom surface (fig. 15) configured to be in adjacent contact with the vehicle seat and being moveable between generally opposing minimum and maximum inclinations (col. 7: 21-23) to vary an angle between the bottom surface and the upstanding rotational axis (col. 7: 27-30) and adapt to changes in vehicle seat configuration while maintaining a desired orientation of the rotational axis, the wedge adjuster further comprising a locking mechanism (68) with an actuator (70) to restrain the wedge adjuster in a selected fixed inclination.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Strong with an inclination adjusting wedge, as taught by Williams, in order to provide adaptable orientation and configuration of the safety seat relative to a vehicle seat.
  
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636